IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NOS. WR-66,817-01, -02 & -03


EX PARTE BILL YOUNG CASON, Applicant





ON APPLICATIONS FOR A WRIT OF HABEAS CORPUS
CAUSE NOS. 04-049, 04-409 & 04-410 IN THE 235TH DISTRICT COURT

FROM COOKE COUNTY



 Per curiam.
 
O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the clerk of
the trial court transmitted to this Court these applications for a writ of habeas corpus. Ex parte Young, 418
S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of one count of murder and two
counts of aggravated assault. He was sentenced to imprisonment for fifty-five years, twelve years, and five
years. The Second Court of Appeals affirmed his convictions. Cason v. State, Nos. 02-05-00125-CR,
02-05-00126-CR & 02-05-00127-CR (Tex. App.-Fort Worth, April 13, 2006, pet. ref'd). 
	Applicant contends that trial counsel rendered ineffective assistance because he failed to object to
a misstatement of the law in the jury instructions. On March 7, 2007, we remanded these applications for
further findings of fact and conclusions of law. On remand, the trial court concluded that trial counsel's
performance was not deficient and that Applicant was not prejudiced. We believe, however, that the record
is not adequate to resolve Applicant's claim. Accordingly, the reporter's record shall be forwarded to this
Court.  	
	These applications will be held in abeyance until the reporter's record is forwarded to this Court.
The record shall be forwarded within 90 days of this order. If any continuances are granted, a copy of the
order granting the continuance shall be sent to this Court. Any extensions of time shall be obtained from
this Court. 



Filed: August 22, 2007
Do not publish